294 So. 2d 401 (1974)
Joseph Basil MONAHAN, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. U-152.
District Court of Appeal of Florida, First District.
May 14, 1974.
*402 Henry Clay Mitchell, Jr., Pensacola, for appellant.
Robert L. Shevin, Atty. Gen., and Michael M. Corin, Asst. Atty. Gen., for appellee.
McCORD, Judge.
This is an appeal from a conviction of murder in the third degree, appellant having been indicted for murder in the first degree. Appellant contends that the trial court erred in denying his motion for discovery of criminal records of the prospective jurors and state's witnesses. Appellant has cited no authority to support his contention that the state should have supplied to him the criminal records of the prospective jurors and we know of none. The trial court was correct in denying the motion for such discovery.
As to discovery of criminal records of the state's witnesses, appellant's motion was made the day before trial was to begin and there was no showing by appellant that he had unsuccessfully pursued other means available to him to obtain such information. Also, if it is fair to require the state to produce certain information on demand, it is only fair to require that the demand be timely and that the defendant show that he has first exerted his own efforts as above stated. Here, in addition to the failure of appellant to make the necessary showing of diligence, the demand, made on the eve of the trial, was untimely. The trial court was correct in denying the motion. See State v. Coney, Supreme Court of Florida, 294 So. 2d 82. Opinion filed October 31, 1973, Opinion on rehearing filed April 17, 1974 (affirming State v. Coney, Fla.App., 272 So. 2d 550). See also State v. Crawford, Fla., 257 So. 2d 898.
Appellant also contends that the evidence is insufficient to support the verdict of the jury. Having considered the record, the briefs and oral arguments of counsel, we find that this contention is without merit.
Affirmed.
RAWLS, C.J., and BOYER, J., concur.